DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record Lamoyev discloses apparatuses, devices, systems and methods of communicating a channel estimation field with Golay Sequences. An apparatus may include logic and circuitry configured to cause a wireless station to determine a first sequence having a length of 1536 based on a first combination of a pair of Golay sequences, each Golay g sequence of the pair of Golay sequences having a length of 384; to determine a second sequence having a length of 1536 based on a second combination of the pair of Golay sequences; and to transmit an Enhanced Directional Multi-Gigabit (EDMG) Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) over a channel in a frequency band above 45 Ghz, the EDMG PPDU including an EDMG Channel Estimation Field (CEF) including the first sequence followed by the second sequence, the channel having a channel bandwidth of 6.48 GHz or an integer multiple of 6.48 GHz. Lamoyev does not discloses a reference signal configuration method, comprising: generating a reference signal, wherein the reference signal comprises a first part and a second part, the first part and the second part have a same length, and a sum of a DC component of the first part and a DC component of the second part is zero, and wherein in an orthogonal frequency division multiplexing (OFDM) mode, a sequence of the first part and a sequence of the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-5, 9, 14-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476